Order entered July 15, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00321-CV

                              MITTIE FLEMING DBA, Appellant

                                                 V.

    SUBWAY RESTAURANT, 1309 MAIN ST APARTMENTS, LLC AND BASCOM
                        GROUP, LLC, Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-00683

                                             ORDER
       Because the court reporter has been given until August 11, 2014 to file the record, we

DENY appellant’s July 11, 2014 motion to resolve dispute regarding the reporter’s record as

premature and without prejudice to refiling should the reporter inform the Court no record exists.

       We DIRECT the Clerk of the Court to send a copy of this order to Renee Drake, Official

Court Reporter of the 44th Judicial District Court, and to all parties.




                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE